PER CURIAM.
The Florida Bar’s Small Claims Rules Committee (Committee) has filed its regular-cycle report of proposed rules in accordance with Florida Rule of Judicial Administration 2.140(b). We have jurisdiction. See art. V, § 2(a), Fla. Const.
The Committee proposes the creation of new form 7.347 (Satisfaction of Judgment). The form is identical to form 1.981 in the Florida Rules of Civil Procedure and will put parties on notice that a judgment has been satisfied. Prior to submission to the Court, the proposed form was published in The Florida Bar News, and interested *1170parties were invited to comment.1 One comment was received by the Committee, but no changes were made to the proposal. After submission to the Court, the form was again published for comment, but no comments were received.
Upon consideration, we adopt proposed form 7.347 and amend the Florida Small Claims Rules as reflected in the appendix to this opinion. The amendments shall become effective January 1, 2008, at 12:01 a.m.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.
APPENDIX
FORM 7.347. SATISFACTION OF JUDGMENT
SATISFACTION OF JUDGMENT
The undersigned, the owner and holder of that certain final judgment rendered in the above-captioned civil action, dated ., recorded in . County, Official Records Book .... beginning at Page., does hereby acknowledge that all sums due under it have been fully paid and that final judgment is hereby satisfied and is canceled and satisfied of record.
DATED on.
[[Image here]]
Judgment Owner and Holder (or their attorney)
Committee Note
2007 Amendment. This satisfaction of judgment is a general form. It is a new form. To ensure identity of the signer, notarization is prudent but not required. If a certified copy of the judgment is recorded, it may be prudent to include that recording information.

. The Committee originally proposed two other amendments to the Florida Small Claims Rules. The Committee withdrew those amendments prior to the submission of its report.